*852MEMORANDUM2
Appellant Rudolph L. Anderson, a former postal worker, entered into conditional pleas of guilty, pursuant to Rule 11(a)(2) of the Federal Rules of Criminal Procedure, in the Magistrate Court for obstructing the mail and delaying the mail in violation of 18 U.S.C. §§ 1701 and 1703(b). Anderson appeals the District Court’s order denying his supplemental motion to suppress statements made to Anderson’s supervisor, Art Battle.
Anderson argues that because Battle is a government actor, a postal supervisor, he was required to give Miranda warnings prior to questioning Anderson. Anderson was not in custody when Battle questioned him, and, therefore, Miranda warnings were not required. See Miranda v. State of Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Accordingly, the district court’s order denying Anderson’s supplemental motion to suppress statements made to his supervisor is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.